DETAILED ACTION
This is responsive to the amendment filed 09 November 2020.
Claims 1-20 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: the claim depends upon itself, it is believed this is a typographical error and that claim 19 should depend upon claim 18.  

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
Claim 19 would be allowable if rewritten to overcome the objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art of record does disclose:
receiving user selection of a data source and identifying a semantic model for data fields in the data source, the semantic model including names of the data fields, data values for the data fields, and metadata corresponding to the data values for the data fields;

parsing the natural language command according to a context-free grammar and the semantic model to form an intermediate expression including:
(i)    a first term, derived from the natural language command, that specifies an aggregation type in a first aggregation;
(ii)    a second term, derived from the natural language command, that specifies a data field, in the semantic model, to be aggregated for the first aggregation; and
(iii)    one or more terms, derived from the natural language command. that specify data fields, in the semantic model, to specify grouping for the first aggregation; and
translating the intermediate expression into one or more database queries, including the first aggregation, according to the data source as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ge et al. (US PGPub 2019/0018839) discloses a parsing unit configured to: obtain a plurality of terminal symbols corresponding to the natural query sentence; according to the context-free grammar rule corresponding to the terminal symbols, obtain a parent node, where the parent node may include a non-terminal symbol and an intermediate logical expression, the context-free grammar rule may include a semantic function, and the intermediate logical expression may be determined according to the semantic function; and according to the context-free grammar rule corresponding to at least one non-terminal symbol in the parent node, and according to the intermediate logical expression in each parent node, obtain the parent node from bottom to up, and repeat the above process of obtaining the parent node until the root node is obtained.
This application is in condition for allowance except for the following formal matters: 
Please see the objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657